DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. § 119(e) with reference to Application Number:  62/832,258 filed on 4/10/2019.
Specification
The disclosure is objected to because of the following informalities: In paragraph 82, line 1 and paragraph 63, line 6: “as shown in Figs.105” should be corrected to --as shown in Figs. 1-5--.  
Appropriate correction is required.

Claim Objections
The claims filed 4/10/2020 are objected to because they appear to have extra pages filed within. Pages 1 and 2 appear to be duplicates of claims 1-7 and page 3 appears to be a portion of the specification.  
Claim 8 rejected for the following informalities: 
In line 3: “one chamber is applies” should be corrected to --one chamber, it applies--.
In line 4: “difference” should be corrected to -different--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites “A first means for locating the at least one bladder along the medial area of the thigh above a knee of the human body when in use”, the corresponding structure in the 
Claim 1 recites “A second means for locating the wrap along a groin and hip area of the human body when in use” the corresponding structure in the specification being a means to secure the wrap to the user, found in paragraphs 42 and 83.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 recites “a first attachment member wrapping around the thigh to secure the wrap to the thigh” claiming the thigh of a human organism. The claim should be corrected to -- a first attachment member configured to wrap around the thigh to secure the wrap to the thigh--. Claim 3 rejected on the same grounds due to its dependency.
Claim 4 recites “attached to a securing means around a waist of the human body”, claiming the waist of a human organism. The claim should be corrected to -- attached to a configured to wrap around a waist of the human body. Claims 5-6 rejected on the same grounds due to their dependency.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "a check valve” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends on claim 11 which already recites “a check valve”. Therefore it is unclear if this is the same check valve or a new one. The limitation should be corrected to clarify if this is the same valve.
Claim 12 recites the limitation "the primary bladder” in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 11, from which claim 12 depends, recite “at least one bladder”. It is unclear if the “primary” bladder is the at least one bladder or a different bladder. The limitation should be corrected to clarify what bladder is meant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 10- 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Nolan et al. (US PGPub 2012/0316480).
Regarding claim 1, Daneshvar teaches a therapeutic compression apparatus for applying pressure to a thigh of the human body (see Fig. 11 and col. 2, lines 5-14), comprising:
A wrap (Fig. 9, 617) including at least one bladder (Fig. 11, balloon 629) configured to be located along the medial area of the thigh (see Fig. 11, bladder placed over medial thigh) 
A first means for locating the at least one bladder along the medial area of the thigh above a knee of the human body when in use (as stated above, the “first means for locating” is being interpreted under 112f, the corresponding structure in the specification being a means to secure the wrap to the user, found in paragraphs 42 and 83 of applicant’s disclosure; see Fig. 11, securement means 618 places the bladder along 
A second means for locating the wrap along a groin and hip area of the human body when in use (as stated above, the “first means for locating” is being interpreted under 112f, the corresponding structure in the specification being a means to secure the wrap to the user, found in paragraphs 42 and 83; Fig. 11, securement means 623 keeps upper border 613 along the groin and hip area; see col. 6, lines 10-20, the securement strap having Velcro 634);
An inflation means connected to the at least one bladder via an inflation port wherein the inflation means includes a check valve (see col. 6, lines 20-22; and
wherein the inflation port is configured to be universally capable of connected to a variety of inflation means (see col. 39, lines 27-31)
Daneshvar does not teach the at least one bladder having a number of welds forming a predetermined compression gradient when inflated.
However, Nolan teaches an analogous therapeutic compression wrap comprising a bladder (see abstract and Fig. 7) wherein the bladder has a number of welds forming a predetermined compression gradient when inflated (see Fig. 4-5 and paragraph 37, spot welds are strategically placed to provide a gradient profile).
Daneshvar teaches that the bladder may take different forms for many selective jobs to be done, such as pressurizing certain parts more than others (see col. 2, lines 37-47) Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the bladder of Daneshvar to have a number of welds forming a 
Regarding claim 2, Daneshvar further teaches wherein the first means for locating is a first attachment member wrapping around the thigh to secure the wrap to the thigh (see Fig. 11, securement means 618, the securement strap having Velcro for attachment; see col. 5, lines 9-11 and securing the wrap to the thigh).
Regarding claim 3, Daneshvar further teaches wherein the first attachment member is a plurality of straps attached to the wrap (see Fig. 9, strap on one side 615 and strap on other side 617).
Regarding claim 4, Daneshvar further teaches wherein the second means for locating is a second attachment member wrapping around the groin and hip (Fig. 11, securement means 623 keeps upper border 613 along the groin and hip area; see col. 6, lines 10-18, the securement strap having Velcro 634) and attached to a securing means around a waist of the human body when in use (see Fig. 11, front attachment 623 secured to strap 633-635; see col. 6, lines 10-20).
Regarding claim 6, Daneshvar further teaches wherein the securing means includes at least a belt or straps for securing around the waist (see Fig. 11, securement straps 633-635).
Regarding claim 7, Danashvar further teaches wherein the at least one bladder has at least two chambers (see col. 25, lines 13-29, balloon may be made up of compartments) configured wherein one chamber is located along the medial area of the thigh and a second 
Regarding claim 10, Daneshvar further teaches wherein the inflation means is selected from the group consisting of manual pumps and electrical inflation pumps (see col. 25, lines 45-50) and the inflation means for the at least one bladder is selected from the group consisting of air, gas, fluid, or combinations thereof (see col. 26, lines 49-53).
Regarding claim 11, Daneshvar further teaches a face connector (see col. 25, lines 60-67, three-way stopcock), a check valve, and a valve cap (see col. 25, lines 60-67, check valve which has a valve cap that opens to release pressure), wherein the valve cap is capable of releasing a pressure created by the inflation means within the at least one bladder (see col. 25 lines 65-col. 26, line 3).
Regarding claim 12, Daneshvar further teaches a check valve operatively connected to the primary bladder to protect from over inflation (see col. 25, lines 60-67) and wherein the check valve is set to open at a predetermined pressure (see col. 26, lines 1-3, safety valve opens to prevent the pressure from exceeding a predetermined ceiling).
Regarding claim 13, Daneshvar further teaches a second bladder not connected to the first bladder (see col. 29, lines 43-45), wherein the second bladder has a second inflation means and each of the first and second bladders may have different predetermined compression profiles when inflated (see col. 29, lines 45-61).
Regarding claim 14, Daneshvar teaches a method for applying pressure to a portion of a human body (see Fig. 11 and col. 2, lines 8-14), comprising: 

securing the thigh wrap to the thigh with a securing means attached to the thigh wrap so that the at least one air bladder is located in the medial area of the thigh (see Fig. 11, securement means 618 places the bladder along the medial thigh above the knee, the securement strap having Velcro for attachment; see col. 5, lines 9-11);  
5stabilizing the thigh wrap along a waist or hip using a stabilizing means (see Fig. 11, securement means 623 keeps upper border 613 stable and is connected to strap 633-635 located in the waist and hip area; see col. 6, lines 10-20, the securement strap having Velcro 634); 
inflating the at least one air bladder (see col. 25, lines 45-65, the air bladder is inflated); closing the valve cap on the inflation port (see col. 25, lines 45-65 and Fig. 24, valve cap 677 closes the hole to prevent air from escaping); and walking such that the thigh wrap is secure and stabilize on the thigh (see col. 30, lines 40-44 and 49-59).
Daneshvar does not teach the wherein the at least one air bladder has a plurality of welds configured to create a predetermined compression profile when inflated.
However, Nolan teaches an analogous therapeutic compression wrap comprising a bladder (see abstract and Fig. 7) wherein the bladder has a number of welds forming a predetermined compression gradient when inflated (see Fig. 4-5 and paragraph 37, spot welds are strategically placed to provide a gradient profile).
Daneshvar teaches that the bladder may take different forms for many selective jobs to be done, such as pressurizing certain parts more than others (see col. 2, lines 37-47) Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the bladder of Daneshvar to have a number of welds forming a predetermined compression gradient when inflated, as taught by Nolan, for the purpose of creating a particular profile that improves lymph fluid movement within the limb to promote healing (see paragraph 37 of Nolan).
Regarding claim 15, Daneshvar further teaches wherein the securing means includes a plurality of straps or hook and loop means (see Fig. 9, securing means comprises straps 615 and 617; the straps secure together via hook and loop; see col. 6, lines 10-12).
Regarding claim 16, Daneshvar further teaches wherein the inflation means is selected from the group consisting of manual pumps and electrical inflation pumps (see col. 25, lines 45-50) and the inflation means for the at least one bladder is selected from the group consisting of air, gas, fluid, or combinations thereof (see col. 26, lines 49-53).
Regarding claim 19, Daneshvar further teaches wherein the inflation means includes a real-time pressure measurement mechanism (see col. 25, lines 65-col. 26, line 3; control system used that monitors pressure).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Nolan et al. (US PGPub 2012/0316480), and further in view of Kim et al. (US 5,584,072).
Regarding claim 5, Daneshvar, as modified, teaches all previous elements of the claim as stated above. Daneshvar does not teach wherein the second attachment member is a panel attached to the wrap and extending above a proximal end of the wrap, including at 25least one aperture on a proximal end of the panel configured to be capable of insertion of the securing means around the waist. 
However, Kim teaches an analogous wrap for a user’s thigh (see abstract and Fig. 1) comprising two attachment members (Fig. 1, lower member 18 and upper member 16) wherein the second attachment member is a panel attached to the wrap and extending above a proximal end of the wrap (see Figs. 1 and 2; upper attachment member 16 is a panel extending above main wrap 14), including at 25least one aperture on a proximal end of the panel configured to be capable of insertion of the securing means around the waist (see Fig. 5, holes 52 located at the proximal, top end of the attachment member, see col. 4, lines 46-55). 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the second attachment member of Daneshvar to be a panel extending above the proximal end of wrap and including at least one aperture configured to be capable of insertion of the securing means around the waist, as taught by Kim, for the purpose of using an attachment that ergonomically fits the user around the waist and provides a means for resisting tampering by the user (see col. 2, lines 25-28; see also col. 3, lines 3-7, Kim teaches a device that overcomes the issues of previous hip wraps including .
Claims 8 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Nolan et al. (US PGPub 2012/0316480) as applied to claims 1 and 15 above, and further in view of Eddy (US PGPub 2010/0137764).
Regarding claim 8, Daneshvar teaches all previous elements of the claim as stated above. Daneshvar does not teach wherein the at least two chambers of the at least one bladder are configured such that when the fluid is forced out of one chamber, it 5applies an extra pressure to the other chamber and wherein the predetermined compression profiles are different in each chamber.
However, Eddy teaches an analogous compression wrap with at least one air bladder (see abstract and Fig. 1, bladder 26) wherein the at least two chambers of the at least one bladder are configured such that when the fluid is forced out of one chamber, it 5applies an extra pressure to the other chamber and wherein the predetermined compression profiles are different in each chamber (see paragraph 44, as the first inflation bladder is deflated, it applies the pressure to the second inflation bladder, creating different profiles in each bladder).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Daneshvar to have one chamber force extra pressure into a second chamber, as taught by Eddy, for the purpose of optimizing the inflation when multiple air chambers are used (see paragraph 44 of Eddy).
Regarding claim 18, Daneshvar teaches all previous elements of the claim as stated above. Daneshvar does not teach wherein the inflation means includes a three-way switch 
However, Eddy teaches an analogous compression wrap with at least one air bladder (see abstract and Fig. 1, bladder 26) wherein the inflation means includes a three-way switch (see paragraph 44 and Fig. 3, second valve 28 for second inflatable bladder has three ports) configured to be capable of holding a pressure created by the inflation means within the at least one bladder creating an inflated state of the bladder (see paragraph 44, bladder can be fully inflated), capable of releasing a set amount of pressure within the at least one bladder creating a partially deflated state of the bladder (see paragraph 44, bladder can be partially inflated, being partially deflated as well), and  25capable of releasing all the pressure within the at least one bladder so as to create a fully deflated state of the bladder (see paragraph 44, bladder can be fully deflated with programming).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Daneshvar, to be capable of full inflation, partial deflation, and full deflation with the use of three-way switch, as taught by Eddy, for the purpose of optimizing the inflation when multiple air bladders are used (see paragraph 44 of Eddy).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Nolan et al. (US PGPub 2012/0316480), further in view of Eddy (US PGPub 2010/0137764) as applied to claim 8 above, and further in view of Kloecker et al. (US PGPub 2005/0154336).
Regarding claim 9, Daneshvar, as modified, teaches all previous elements of the claim as stated above. Daneshvar does not teach wherein the extra pressure is between 10 and 20 mmHg extra pressure.
However, Kloecker teaches an analogous compression wrap with multiple inflatable chambers (see abstract and Fig. 3) wherein the chambers may be individually filled with air (see paragraph 39) having a difference between 10 and 20 mmHg (see paragraphs 38-39 and Fig. 9, the pressure ranges for inflation of the chambers is 5-50 mmHg, each chamber may be filled within that range, as shown in Fig. 9, the difference between two chambers can be, for example, between 10-15 mmHg).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the modified air chambers of Daneshvar to have a pressure difference in the range of 10-15 mmHg, as taught by Kloecker, to fill the chambers to the pressure necessary to treat lymphedema and for the specific degree of lymphedema that may be present in the limb (see paragraph 38 of Kloecker).
Claims 17 rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Nolan et al. (US PGPub 2012/0316480) as applied to claim 15 above, and further in view of Perry et al. (US PGPub 2005/0187500).
Regarding claim 17, Daneshvar teaches all previous elements of the claim as stated above. Daneshvar does not teach wherein the at least one air bladder is configured to have one chamber capable of sequential gradient pressure when connected to the inflation means.
However, Perry teaches an analogous compression wrap (see abstract and Fig. 6) wherein the at least one air bladder is configured to have one chamber capable of sequential gradient pressure when connected to the inflation means (see paragraphs 11 and 16).
Daneshvar teaches the inflation means may be a pressurized tank with control means (see col. 25, line 48 - col. 26, line 3). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the air bladder of Daneshvar to have one chamber capable of sequential gradient pressure when connected to the inflation means, as taught by Perry, for the purpose using the device to treat DVT (see paragraph 4 of Perry).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Daneshvar (US 5,514,155) in view of Daneshvar (US 5,423,852, hereinafter “Daneshvar2”), and further in view of Weston et al. (US PGPub 2005/0203452).
Regarding claim 20, Daneshvar teaches a thigh therapeutic compression apparatus (see abstract and Fig 36) comprising: 
a primary wrap (Fig. 36, shorts 714) having a proximal end configured to be located along a hip or groin area of a user (see Fig. 36, proximal, upper end of 714 located along hip area) and a distal end of the primary wrap configured to be located at a knee of a user (see Fig. 36, distal, lower end of 714 located at knee of user), the 5primary wrap including at least one bladder (Fig. 37, lower balloon connected to port 730); 
a secondary wrap having a proximal end and a distal end wherein the proximal end of the secondary wrap is connected to the distal end of the primary wrap (see Fig. 36, wrap 722 top, proximal end connected to distal end of primary wrap aka shorts 714; the secondary wrap 
an inflation means connected to the bladder (Fig. 37,  inflation means 732)  via an inflation port on the bladder wherein the inflation port includes a check valve (see col. 25, lines 60-67); 
and 10an assembly comprising: a) a pressure mechanism having a flexible member for attachment around a limb (Fig. 36, strap assembly 718-719) 
b) a pre-filled air bladder (see col. 22, lines 23-25 and col. 24, lines 11-12, the balloons in the chamber may be pre-filled); 
Daneshvar teaches an air bladder and that the air bladder is secured to the wrap, but is unclear whether the air bladder is placed within an air chamber that assumes a first depressurized state and a second pressurized state, said air chamber having a length and a width, said width being less than half the width of the flexible member.
However, Daneshvar2 teaches an analogous wrap for placing an airbladder within to apply pressure to a user (see abstract and Fig. 3) wherein the wrap comprises an air chamber which assumes a first depressurized state and a second pressurized state (see Fig. 3, pocket 38; see col. 4, lines 6-8; see  also col. 13, lines 15-25; the wrap comprises an air chamber, or pocket, for the balloon to be placed within, when the balloon is not in the pocket, the chamber is depressurized and, when the balloon is placed in the pocket, the chamber is pressurized), said air chamber having a length and a width, said width being less than half the width of the flexible 
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wrap of Deneshvar to have an air chamber for an air bladder, as taught by Daneshvar2, for the purpose of allowing the patient to easily insert and properly place the bladder within. As modified, the pre-filled air bladder has a length and a width smaller than the width of the air chamber (see col. 22, lines 23-25 and col. 24, lines 11-12, the length and width of the bladder can vary and, in order to fit within the air chamber, would be smaller than the air chamber)
Daneshvar further does not teach c) an absorbent foam, sponge or dressing coupled to the pre- 15filled air bladder; and d) a suction conduit in fluid communication with the absorbent foam, sponge or dressing and adapted for coupling to a source of negative pressure.
However, Weston teaches an analogous wound treatment device (see abstract and Fig. 4) comprising a wrap (Fig. 4, 320) comprising an absorbent foam, sponge or dressing (see paragraph 44, wound packing 375 which may be gauze or cotton) and a suction conduit in fluid communication with the absorbent foam, sponge or dressing and adapted for coupling to a source of negative pressure (see Fig. 4 and paragraph 44; suction conduit 345 in fluid communication with the wound packing).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the wrap of Daneshvar to comprising an absorbent dressing and suction conduit, as taught by Weston, for the purpose of absorbing any fluids and removing them with suction to promote healing in the area. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lowe et al. (US PGPub 2014/0142473) which discloses a therapy wrap with welds for the air chamber; Kellogg (US 5,976,099) which discloses a wrap with a specific compression pattern for drainage; LoGuercio (US 10,363,159) which discloses a wrap for the thigh. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/S.G./Examiner, Art Unit 3785    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785